Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner dated June 19, 1980 and made after a statutory fair hearing, which affirmed the determination of the local agency to discontinue public assistance to petitioners and their five dependent children in the category of Aid to Families with Dependent Children, because of the husband’s failure to advise the local agency regarding his Federal and State income tax refunds for 1979. Petition granted, to the extent that the determination is modified, on the law, by striking therefrom the provision discontinuing the grant of aid to petitioners’ children. As so modified, the determination is confirmed, without costs or disbursements, and proceeding is otherwise dismissed on the merits. There is substantial evidence in the record of the refusal of the petitioner husband to advise the local agency regarding his Federal and State income tax refunds for 1979. However, the respondents made no determination of a present lack of need on the part of the children. In these circumstances it was error to discontinue assistance to the children because of the misconduct of one or both of their parents (Matter of Gunn v Blum, 48 NY2d 58, 62; Matter of Brennin v Kirby, 79 AD2d 396, 400-401). Hargett, J. P., O’Connor, Weinstein and .Thompson, JJ., concur.